DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 1 and 15, in addition to other limitations in the claims, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: a protective layer disposed on a surface of the LED light strip, the protective layer having a plurality of first openings for disposing the plurality of LED light sources, wherein the circuit board stacks with a portion of the connecting region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guang (2016/0081147) and Liu et al. (2013/0215609) disclose an LED tube lamp, comprising: a lamp tube comprising a main body; two end caps, each of the two end caps coupled to a respective end of the lamp tube; an LED light strip in an inner circumferential surface of the lamp tube, the LED light strip comprising a mounting region and a connecting region, the connecting region being at an end of the LED light strip; a plurality of LED light sources mounted on the mounting region; a power supply module comprising a circuit board and a plurality of electronic components mounted on the circuit board, the circuit board being substantially parallel with an axial direction of the lamp tube and electrically connecting to the connecting region; but no teaching of a protective layer disposed on a surface of the LED light strip, the protective layer having a plurality of first openings for disposing the plurality of LED light sources, wherein the circuit board stacks with a portion of the connecting region.
Wilcox et al. (2015/0176770) and Simon et al. (2011/0234107) disclose a glass lamp tube comprising a main body; two end caps, each of the two end caps coupled to a respective end of the glass lamp tube; an LED light strip adhered to an inner circumferential surface of the glass lamp tube by a first adhesive, the LED light strip comprising a mounting region and a connecting region, the connecting region being at an end of the LED light strip; a plurality of LED light sources and a plurality of electronic components mounted on the mounting region; a diffusion layer covering on an outer surface of the glass lamp tube; but doesn’t included a circuit board and the allowable subject matter described above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             4/27/22